Title: James Leitch to Thomas Jefferson, 26 October 1814
From: Leitch, James
To: Jefferson, Thomas


          Sir,  Charlottesville October 26th 1814
          For Several weeks I have contemplated on Calling on you, & presenting your Account as requested—being So much engaged about my Building &c I have found it very Inconvenient to Spare the time & now enclose your Acct which I am in hopes you will find Correct Should any Error appear be So good as to Inform me of it—: yours with respect
          Jas Leitch
        